 III the Matter Of SPRAGUE ELECTRIC COMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 1-RC-293.-Decided January 31, 1949DECISIONANUDIRECTION OF ELECTIONUpon a petition duly filed, a hearing 1 was held on May 27, 1948,before a hearing officer of the National Labor Relations Board.Pur-suant to an order of the Board, a supplemental hearing was held onNovember 3, 1948, for the purpose of permitting the Employer to in-troduce evidence concerning the pattern of bargaining in the fixedelectrical condenser industry, which the hearing officer had erroneouslyexcluded at the first hearing.Otherwise the rulings of the hearingofficer are free from prejudicial error and are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.ITextileWorkers of America, C. I. 0, the petitioner In Case No.1-RC-315, with whichthe petition hereinhad previouslybeen consolidated,participatedin the original hearing.At therequest of the Textile Workers, the Board severed the cases and permitted theTextileWorkers to withdraw Its petition.The Textile Workers did not participate in anysubsequent proceedings.7 InternationalUnion,United Automobile,Aircraftand Agricultural Implement Workersof America,C. I. 0., had been given notice of the original hearing, but had failed toappear.Itmoved to intervene at the supplemental hearing, but made no showing of in-terest In the unit sought by the Petitioner.The bearing officer granted the AutomobileWorkersleave to intervene to a limited extent,but the representative of the AutomobileWorkers left at the opening of the hearing.We have held thatintervention is notpermissible after a case has been heard,where the party seeking intervention had noticeof the hearing but did not move to intervene and had not acquired a showing of interestat the time of the hearing.The hearing officer's ruling permitting the Automobile Workersto Intervene was therefore erroneous.Matter of United Boat Service Corp.,55 N. L. R. B.671 ;Matter of Grand Central Airport,70 N. L.R. B. 91.In view of the fact,however,that the Automobile Workers did not avail itself of the opportunity to participate in thesupplemental hearing, the hearing otecer's error in permitting intervention was not prejudi-c1a: to any of the parties to this proceeding.Houston,Murdock, and Gray.81 N. L. R. B., No. 71.410 SPRAGUE ELECTRIC COMPANY4112.The Petitioner and Independent Condenser Workers' Union,Local No. 2 of North Adams, Massachusetts, hereinafter called theIntervenor, are unaffiliated labor organizations claiming to representemployees of the Employer.3.The question concerning representation :The Intervenor and the Employer entered into negotiations for arenewal of their existing contract on February 9, 1948.The renewalcontract was reduced to writing on March 16, 1948, but, due to diffi-culties in obtaining its ratification by the Intervenor's membership,the contract was not executed until April 7, 1948.The Petitioner, byletter dated March 17, 1948, notified the Employer of its claim to rep-resent certain employees, and, on March 19, 1948, filed the petitionherein.As the contract between the Intervenor and the Employerwas not finally executed until after the filing of the petition, it is nota bar to this proceeding.3We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of all the Employer's tool anddie makers, machinists, their helpers and apprentices, and the toolcrib attendant, excluding the toolroom stock clerk, employed at thethree buildings of the Employer's plant in North Adams, Massachu-setts.The Employer and the Intervenor contend that the plant-wideunit, on the basis of which they have been bargaining since 1937, isthe only appropriate unit.The parties agree to the exclusion of allthe Employer's office, clerical, and professional employees, guards,and supervisors.Of the employees sought by the Machinists, 29 work at the Em-ployer's Beaver Street Building, 10 at its Brown Street building, and1 at its Marshall Street building. In each of these buildings, theywork in a machine shop separated from the other departments in thebuilding by either walls, partitions, or stairs.4A general foreman is in charge of all machine shop operations.The Beaver and Brown Street shops are under the immediate super-vision of assistant foremen who report to the general foreman.Thesole employee at the Marshall Street machine shop is a machinist whoworks under the supervision of the general foreman, and takes hisMatter of Eicor,Inc.,46N. L. R. B. 1035.4 At the time of the hearing, a molding machine operated by a production workerhad been located In the Brown Street machine shop for about 8 months.The machinistsIn that shop had protested against this machine being located there.There Is,no evidenceIn the record asto whyitwas put there, nor as to whether or not its position there wastemporary or permanent. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDday-to-day direction as to which machines need attention from theproduction foreman at the Marshall Street building. In interview-ing an applicant for employment in the machine shop, the generalforeman determines whether the applicant has the necessary technicalqualifications, while the personnel manager determines whether hisgeneral qualifications are acceptable.Work in the machine shops is largely devoted to the making ofdies, tools, jigs, and fixtures needed in the Employer's productionwork, and to repairs on the Employer's production machinery whichcannot be made in the production department. The machinists fre-quently leave their machine shop to repair machinery elsewhere inthe building, and, if the need arise, in other buildings of the Enployer's plant.All parties agree that the work done by the employees sought bythe Petitioner is highly skilled and requires extensive training.Em-ployees entering the machine shop are given a 4-year training course,at the end of which they receive certificate of qualification from theEmployer.Thereafter, they may be further promoted to jobs as tooland die makers.Employees transferring to the machine shop fromother departments are given credit for any mechanical experiencethey may have accumulated. This experience credit does not neces-sarily coincide with the length of time the transferred employee hasbeen with the Employer.The only transfers from the machine shop to other departments havebeen those in which machine shop employees were promoted to super-visory positions or accepted available employment in other parts ofthe plant when they were laid off from the machine shop. In thelatter case, they have been transferred back to the machine shop whenwork was again available there.Seniority in the Employer's plant is on a departmental basis, andthe machine shop is treated as a department for that purpose.Themachine shop is also treated as a departmental unit for pay-rollpurposes.Machine shop employees are paid on an hourly basis, as are50 percent of the other employees of the Employer, but their hourlypay scale is the highest in the plant.The facts set forth above establish that the machine shop employeesconstitute an identifiable, homogeneous, skilled, craft group.TheEmployer, however, contends that the establishment of a separatebargaining unit for these employees is inappropriate on the ground,among others, that here, as in theNational Tubecase,5 the work of thecraft employees sought to be severed is an integral part of the produc-tion process.We do not agree. The Employer maintains that its9Matter ofNationalTube Company,76 N. L.R. B. 1199. SPRAGUE ELECTRIC COMPANY413product is "custom-made," and that its competitive position in theindustry depends largely on the speed with which it can make deliver-ies,which, in turn, depends on the ability of the machine shops con-stantly to retool and repair the Employer's production machinery.It does not follow, however, that the machine shop employees areengaging in such a repetitious performance of indispensable assemblyline operations as to bring them within the doctrine enunciated in theNational Tubecase.-Although the machine shop employees occa-sionally make unusually complicated containers or unavailable partsfor the Employer's final product, this work constitutes a limited andinfrequent participation in the production scheme, which does notdetract from the over-all craft characteristics of their jobs 7Neithertheir machine tool work nor their occasional participation in the pro-duction process therefore, requires the inclusion of the machinists inthe plant-wide unit if their severance as a craft group is otherwiseproper.The Employer also contends that the bargaining history at itsplant requires continuation of the plant-wide unit.This historyshows that the employees sought by the Petitioner have participatedin and been benefited by the activities of the Intervenor, which hashad contracts with the Employer since 1937 on the basis of a plant-wide unit.At a Board proceeding in 1944,8 the parties thereto agreed,and the Board found, that the plant-wide unit was appropriate.TheBoard at that time directed an election in which the Intervenor andthe United ElectricalWorkers participated, and in which the In-tervenor was victorious.As the employees sought by the Petitioner,however, have never been given an opportunity to express their prefer-ence for representation in a plant-wide unit or in a separate craftunit, we do not deem this past collective bargaining history a barto permitting them to make this choice now."Finally, the Employer contends that the history of bargaining inthe fixed electrical condenser industry has established a pattern ofbargaining on a plant-unit basis.To substantiate this contention, theEmployer showed at the supplemental hearing that there are 31 manu-facturers of fixed electrical condensers in the United States, of which5, including the Employer, manufacture 75 percent of the total output.Of these, 4, including the Employer, have collective bargaining agree-ments covering all production employees, including machine shop em-ployees.The fifth Employer is unorganized, but deals on a plant-wideMatter of Hunter Packing Company,79 N L. R B. 150; Matter ofUnitedStates RubberCompany,81 N. L. R. B. 17. CfMatter of FordMotorCompany,78 N. L.R. B. 887.'Matter of Mergenthaler Linotype Corp.,80 N. L. R. B. 132.Matter of SpragueElectricCompany,57 N. L.R. B. 691.9Matter ofContinental Can Company,76 N. L.R. B. 131 ;Matter of Seeger RefrigeratorCo., 80 N.L. R. B. 586. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis with a committee of its employees.Of the remaining 26 fixedelectrical condenser manufacturers, 2 were shown to be bargaining ona plant-wide basis.There was no showing as to the remaining 24.Furthermore, of all the instances of plant-wide bargaining cited bythe Employer, in only 4 plants, including its own, had Board electionbeen held.In 2 of these, the parties had consented to an election ina plant-wide unit; and in the other 2, the parties had stipulated as tothe appropriate unit.We are not persuaded by this evidence thatcollective bargaining in the fixed electrical condenser industry hasbeen so universally conducted on a plant-unit basis as to preclude theestablishment of the Employer's machine shop employees in a separatecraft unit.Under the circumstances set forth above, we find that all the Em-ployer's tool and die makers, machinists, their helpers and apprentices,the tool crib attendant, and the toolroom stock clerk,10 excludingoffice, clerical, and professional employees, guards, and supervisors,constitute an identifiable, homogeneous, craft group, which may con-stitute an appropriate unit if the employees in that group so desire nHowever, we shall not make a final unit determination pending theoutcome of the election directed below. If, in this election, the em-ployees in the group described above select the Petitioner as theirbargaining representative, they will be taken to have indicated theirdesire to constitute a separate bargaining unit. If, however, they se-lect the Intervenor, they will be taken to have indicated their desireto remain a part of the existing plant-wide unit.DIRECTION OF ELECTION 12As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Sprague Electric Company,North Adams, Massachusetts, an election by secret ballot shall beconducted as early as possible, but not later than 30 days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series5, as amended, among the employees in the voting group describedin paragraph numbered 4, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because they10 Although the Petitioner requested his exclusion at the hearing, we shall include thetoolroom clerk because of his close association with the skilled employees,whose communityof interest and physical segregation he shares.Matter of Robertshaw-Fuiton ControlsCompany(American Thermometer Company),77 N. L.R. B. 316.11Matter of Dazey Corporation,77N. L.It.B. 408,and cases cited therein.22 Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot. SPRAGUE ELECTRIC COMPANY415were ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether they desire to be represented, for purposesof collective bargaining, by International Association of Machinists,,or by Independent Condenser Workers' Union, Local No. 2 of North,Adams, Massachusetts, or by neither.